IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,837



EX PARTE WILLIAM EDWARD MARCHBANKS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 1188975R IN THE CRIMINAL DISTRICT COURT NO. 1

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
against a public servant and aggravated robbery and was sentenced to concurrent terms of thirty-eight
and thirty-five years' imprisonment, respectively. The Second Court of Appeals affirmed the
convictions in a published opinion. Marchbanks v. State, 341 S.W.3d 559, No. 02-10-00134-CR
(Tex. App. - Fort Worth 2011).  
	Applicant contends he was not advised of his right to file a pro se petition for discretionary
review. Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law  recommending that relief be granted. Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). The findings and recommendation are supported
by the writ record provided to this Court.
	Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Second Court of Appeals in Cause No. 02-10-00134-CR that affirmed his
convictions in Cause No. 1188975R from the Criminal District Court No. 1  of Tarrant County.
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.

Delivered: August 22, 2012
Do not publish